For convenience we will consider the assignments of error in the order in which they are presented in brief, confining the discussion to such points as are properly insisted upon.
By the averments of the complaint, as amended, the defendants were members of a firm of merchants engaged in selling drugs to the public. It was therefore the duty of the firm and of each individual thereof to see to it that in its dealings with the public its agents and employees acted with due care and diligence in selling and dispensing the drugs which they, as a firm, were offering to the public for sale. Each partner was acting as agent for the firm, and for the other partners, so long as he was acting within the line and scope of the partnership business. Orr, Jackson  Co. v. Perry, 16 Ala. App. 658,81 So. 150. As such, each partner, as well as the firm, would be liable to a third party for a negligent act of one of the partners, committed by him while acting within the scope of the partnership, from which damage was sustained by plaintiff, resulting naturally and proximately from the tort of the partner. Collyer on Partnerships, section 457; Williams v. Hendricks, 115 Ala. 277, 22 So. 439, 41 L.R.A. 650, 67 Am. St. Rep. 32.
The partners being liable as joint tortfeasors for the negligent act of a partner, acting within the line and scope of the firm's business, the plaintiff had his election to sue either one or all, and the fact that the suit was originally brought against all, and was afterwards amended by simply striking out the firm and one member as defendants and leaving the allegation as to the partnership, did not affect the plaintiff's right to recover as against the remaining defendants, and the allegation of partnership remaining in the complaint fixed the status of the relations of the parties composing the firm as to their several liability in respect to third parties. The partnership, as a defendant, was stricken, but the allegations of partnership to fix liability remained, and was necessary. It follows that the assignments of error based upon the theory hereinabove discussed are not well taken.
Appellants' next contention is that plaintiff (appellee) could not recover without proof of negligence, and contends that no such proof is offered. The evidence for plaintiff tended to show that defendants were engaged in a mercantile business, selling and offering for sale drugs to the public generally; that plaintiff applied to one of the partners at their place of business, and asked for and offered to buy six ounces of paregoric, a harmless drug; that, instead of the drug for which he asked, defendant gave *Page 605 
him a poison in a six-ounce bottle, without telling plaintiff it was poison, or without in any way indicating the drug was other than that called for; the plaintiff, relying on defendant, took a dose of the drug, and was seriously injured. It is the duty of druggists to know the purposes of drugs which they sell, and to employ such persons who are capable of discriminating between them. Brown v. Marshall, 47 Mich. 576,11 N.W. 392, 41 Am. Rep. 728. It was the duty of defendant to have sold plaintiff paregoric, the harmless drug; instead, defendant delivered to plaintiff a poisonous drug. This was a breach of duty, and while, perhaps, not sufficient in itself to show actionable negligence, when taken and considered with the other facts incident to the sale, as shown by the record, was sufficient to warrant the court, sitting as a jury, to find that the defendant was guilty of negligence in the sale. There is reputable authority to the effect that the mistake by a druggist, in giving a poisonous, in place of a harmless, drug, is res ipsa loquitur, and in itself sufficient to impute negligence, but under the facts of this case it is not necessary to go to that extent in this discussion.
The omission of the word "without" before the words "inquiring whether," etc., is so obvious, when the entire count is read, that the omission would be supplied if it was necessary to do so, but if the count were bad, the judgment would be referred to counts 1 and 2, which are good.
The allegations of the complaint specifically show the duty owing by the defendant to the plaintiff, a breach of that duty, a general averment of negligence in the breach, and a damage as the proximate result. This is sufficient. Dwight Mfg. Co. v. Holmes, 198 Ala. 590, 73 So. 933; Birmingham, etc., R. Co. v. Stagg, 196 Ala. 612, 72 So. 164.
The description of a drug, in a complaint alleging its negligent sale, is sufficient, where it is designated as being poisonous, as contradistinguished from harmless, the word "poisonous" having a well-defined and definite meaning in describing drugs and their general effects upon the system. The averment of injury to plaintiff, although not stating the technical disease to his lungs and kidneys, caused by the poison, was sufficiently definite, and not subject to the demurrer interposed.
No demurrer to defendants' plea 5 is shown by the record, and hence this court cannot pass upon it, but we may say that if such demurrer was in fact filed, assigning proper grounds, it should have been sustained, as the plea does not allege that these two defendants were not members of a partnership doing business under the firm name of Palace Pharmacy, and might have been stricken on the ground that it was immaterial. As has already been seen, the allegations of partnership were as to a firm composed of defendants and another, and not of a firm composed solely of defendants. The averments were necessary to show agency, and did not affect plaintiff's right to sue either one or the other. So that, a plea averring that defendants (alone) composed the firm was immaterial, and no answer to the complaint. Besides, if the plea had denied the existence of the partnership charged, it would have been available to defendant under the plea of the general issue.
The eighth and ninth assignments of error are based upon the court's refusal to permit defendant's counsel to ask plaintiff on cross-examination as to whether plaintiff had tried to buy paregoric from defendant and had been refused. It is now insisted that defendant was offering to prove ill feeling on the part of plaintiff towards defendant. The question was not proper for this purpose, and the objection was properly sustained. Besides, the defendant's counsel did not state to the court his purpose in asking the question or what he expected the answer to be.
The tenth assignment of error is not well taken. The witness had qualified as an expert, graduate, and practicing physician of long standing, and was, under the evidence, competent to testify as to the symptoms on plaintiff and the effect of poisons in general. The above applies to assignments 11, 12, 13, 14, and 15.
The nineteenth assignment of error, insisted on in brief of counsel, is not properly assigned, in that the page of the record to which attention is directed does not contain the exception noted.
The questions made the basis of assignments 20 and 21 were not the proper way to impeach the testimony of the witness Coggins, objections to which were properly sustained.
The defendant did not inform the court as to what he expected to prove by asking the question made the basis of assignment 23, and therefore the trial court will not be put in error for sustaining the plaintiff's objection.
The remaining assignments of error are not insisted upon in brief, and are therefore waived.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 606